DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/4/21 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1-3, 5, 7, 10-13, 15, 19-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ranade et al (US 2011/0008401 hereafter Ranade) in view of Togashi (US 2014/0107228 hereafter Togashi), de Rijik (US 2009/0214628 hereafter de Rijik) and Scancarella et al (US 6,967,024 hereafter Scancarella).
Ranade discloses an anhydrous topical composition consisting essentially of a water repellant consisting essentially of a film former present less than 15% and hydrophobic particles including iron oxides present in similar concentrations such that the ratio of the film former to the particles is from 1:10 to 5:1 [0032]. The anhydrous formulation comprises a volatile carrier including silicones present about 60% [0103-0105, examples]. The formulation has a contact angle greater than 90, such as 148 degrees [0039]. The film formers include silicones [0063]. The active agent comprises sunscreen agents that are useful against both UVA and UVB waves, compounds titanium oxide zinc oxide [0145]. The sunscreen compounds can be organic, preferably polysilicone-15 [0145].  The cosmetic formulation comprises fillers, excipients, lubricants, skin penetration compounds [0138].
The reference, while disclosing an anhydrous topical formulation comprising silicone film forming agent, the reference is silent to the specific surface tensions of the polymer.  According to the instant specification, the trifluoropropyldimethylsiloxy/trimethylsiloxy silsesquioxane meet the surface tension limitations and the use of such compounds is well known in anhydrous cosmetic compounds as seen in the Togashi patent.
Togashi discloses an anhydrous cosmetic formulation comprising a water repellant component comprising a film forming silicone such as trifluoropropyldimethylsiloxy/trimethylsiloxy silsesquioxane present in an amount of 5% by weight; hydrophobic particles including silicone powders present in an amount of 5 % by weight along with a volatile topical carrier such as isododecane present in an amount of 25% by weight and an active ingredient that includes a colorant [0020, 0022, 0027, 0085].  It would 
de Rijik discloses a topical formulation for the treatment of skin comprising a silicone film forming polymers, particulates and volatile carrier compounds [abstract]. The silicone film forming polymers present from about 0.1-10% of the formulation and include silicone resins such as trimethylsiloxysilicate and isostearic acid copolymers of those silicone resins [0193]. The particulate matter includes powders of polymethylsilsesquioxane and silica present from about 0.5-25% of the formulation [0231-0235]. The formulation comprises a volatile carrier fluid present from about 40-99% of the formulation and can include silicones, ethylene glycols and other volatile compounds [0092, 0178]. Additional components include vitamins A, B and E [0179]; pigments and dyes [0181]; sunscreen compounds [0223]; active agents like lemon grass oil [0242], The formulation can be in the form of a lotion, cream, gel or aerosol [0164-0169]. It would have been obvious to include these compounds into the similar formulations of Ranade and Togashi as they solve the same problem and are suggestive of these compounds.
Scancarella discloses an anhydrous topical composition comprising a water-repellent component comprising a film former comprising synthetic silicone such as a trimethylsiloxane present about 10% (Example 3).  The formulation further comprises hydrophobic particles including silicones and silica silylate present about 7% (Example 3).  The formulation further comprises a volatile carrier present from 10-75% (col. 5, lin. 10-40). It would have been obvious to include the silica silylate of the Scancarella into the similar formulation of de Rijik as they solve the same problem. 
Regarding the water contact angle overtime, it is the position of the Examiner that such limitations are inherent to the components assembled in the formulation. Since a product and its properties cannot be separated and since Ranade discloses the same materials arranged in the same way, for the same purpose, within the ratios and concentrations of the instant claims, it would be 
The components of Ranade are the same as those of the instant claims and have the same surface tension, concentrations and are used in the same manner. It would have been obvious to combine the prior art as the combination of formulations use the same components for the same purpose. It would have been obvious to follow the suggestions of Ranade to modify the formulation with the compounds of Togashi, de Rijik and Scancarella as they solve the same problem and comprise similar components. One of ordinary skill in the art would have been motivated to combine the prior art as they serve the same purpose and accomplish the same goal.
Response to Arguments
Applicant's arguments filed 11/4/21 have been fully considered but they are not persuasive. Applicant argues that the combined prior art does not disclose the limitations of the instant claims and as such does not render the invention obvious.  
Regarding this argument, it remains the position of the Examiner that the combination of Ranade, Togashi, de Rijik and Scancarella continue to render the claims obvious.  Ranade discloses a hydrophobic topical cosmetic formulation comprising a silicone film former having the same tension as the instant claims at a similar concentration, with hydrophobic particles. The formulation has the same contact angle, organic sunscreen compounds [0145] and volatile carriers.  The formulation is topical and applied to the skin. It would have been obvious to combine the prior art as the combination of formulations use the same components for the same purpose. It would have been obvious to follow the suggestions of Ranade to modify the formulation with the compounds of Togashi, de Rijik and Scancarella as they solve 

.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICAH PAUL YOUNG whose telephone number is (571)272-0608. The examiner can normally be reached Monday through Friday, 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 5712720616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICAH PAUL YOUNG/Primary Examiner, Art Unit 1618